JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00311-CV

                                CHRISTINA BOB, Appellant

                                              V.

               CYPRESSWOOD COMMUNITY ASSOCIATION, Appellee

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                     1036047).

         This case is an appeal from the final judgment signed by the trial court on January
6, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, Christina Bob, pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered May 28, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Bland.